Exhibit 10.4

 

Form of Tranche B-1 Term Loan Note

 

Lender:

   New York, New York

Principal Sum:

   October [_], 2005

 

For value received, American Seafoods Group LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay to the order of the Lender set
forth above (the “Lender”), for the account of its Applicable Lending Office,
and its registered assigns, at the office of Bank of America, N.A. (the
“Administrative Agent”) as set forth in that certain Third Amended and Restated
Credit Agreement dated as of October [__], 2005 (as amended, restated, modified
or supplemented from time to time, the “Credit Agreement”) among the Borrower,
American Seafoods Consolidated LLC, a Delaware limited liability company, ASG
Consolidated LLC, a Delaware limited liability company, the banks and other
financial institutions from time to time party thereto, Wells Fargo Bank, N.A.,
as Swingline Lender, DnB NOR Bank ASA, as Documentation Agent, Islandsbanki HF,
Harris N.A. and Wells Fargo Bank, N.A., as Co-Syndication Agents, and Bank of
America, N.A., as Administrative Agent and Issuing Lender, the Principal Sum set
forth above (or such lesser amount as shall equal the aggregate unpaid principal
amount of the Tranche B-1 Term Loan made by the Lender to the Borrower under the
Credit Agreement), in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
such Tranche B-1 Term Loan, at such office, in like money and funds, for the
period commencing on the date of such Tranche B-1 Term Loan until such Tranche
B-1 Term Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.

 

This note is one of the Tranche B-1 Term Loan Notes referred to in the Credit
Agreement and evidences the Tranche B-1 Term Loan made by the Lender thereunder.
Capitalized terms used in this Tranche B-1 Term Loan Note and not otherwise
defined shall have the respective meanings assigned to them in the Credit
Agreement and the terms and conditions of the Credit Agreement are expressly
incorporated herein and made a part hereof.

 

The Credit Agreement provides for the acceleration of the maturity of the
Tranche B-1 Term Loan evidenced by this Tranche B-1 Term Loan Note upon the
occurrence of certain events (and for payment of reasonable out-of-pocket
collection costs in connection therewith) and for prepayments of such Tranche
B-1 Term Loan upon the terms and conditions specified therein. In the event this
Tranche B-1 Term Loan Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all reasonable out-of-pocket costs of collection, including reasonable attorney
fees, as provided in the Credit Agreement.

 

The date, amount, type, interest rate and duration of Interest Period (if
applicable) of the Tranche B-1 Term Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or under
this Tranche B-1 Term Loan Note in respect of the Tranche B-1 Term Loan to be
evidenced by this Tranche B-1 Term Loan Note, and each such recordation or
endorsement shall be prima facie evidence of such information.



--------------------------------------------------------------------------------

This Tranche B-1 Term Loan Note and the Tranche B-1 Term Loan evidenced hereby
may be transferred in whole or in part only by registration of such transfer on
the Register maintained for such purpose on behalf of the Borrower as provided
in Section 10.03(c) of the Credit Agreement.

 

THIS TRANCHE B-1 TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Tranche B-1 Term Loan Note to
be executed as of the date first above written.

 

AMERICAN SEAFOODS GROUP LLC

By:

       

Name:

   

Title: